PER CURIAM:
Michael Jackson Beattie appeals from an order of a three-judge panel denying his petition for reinstatement to the practice of law before the Eastern District of Virginia. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the panel. See In re: Michael Jackson Beattie, No. 3:06-mc-00002-JRS, 2006 WL 1390571 (E.D.Va. May 22, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.